Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 22, 24-26, 28 and 32-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 8-17 of U.S. Patent No. 11,122,359. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5 and 8-17 of the U.S. Patent No. 11,122,359 anticipate all of limitations recited in claims 22, 24-26, 28 and 32-41 of the present application.  See the corresponding claims listed below.
             Claims of the present application                 Claims of the U.S. Patent No. 11,122,359
                            22                                                                        1
                            24                                                                        4
                            25                                                                        5
                            26                                                                        7
                            28                                                                        8
                            32                                                                        9
                            33                                                                        1
                            34                                                                        10
                            35                                                                        11
                            36                                                                        12
                            37                                                                        13
                            38                                                                        14
                            39                                                                        15
                            40                                                                        16
                            41                                                                        17
                            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra (US 10,555106) in view of Karkkainen et al. (US 20130051585).
             Regarding claim 22,  Mehra , according to Figs. 1-3, discloses an  acoustic output apparatus (see Fig. 2 for example), comprising: 
            an earphone core (see speaker 180A or 108B as an earphone core) including at least one acoustic driver (speaker 180A) for outputting sound; 
            one or more sensors (see sensors 160,  212) configured to detect status information of a user (see sensor 160/212 used to detect the user’s gaze direction, column 3, lines 33-41 and lines 55-62, column 4, lines 49-58, or column 5, lines 56-67); and 
              a controller (see computing system 208 as a controller) configured to cause the at least one acoustic driver (speaker 180) to output sound based on the detected status information (see column 5, lines 56-67 and column 6, line 29 to column  7, line 27, or see Fig. 3).
              However, Mehra fails to discloses the use of the earphone core including  at least one driver  for outputting sounds through at least two sound guiding holes.
               Karkkainen et al., according to Figs. 1-11, teaches the use of the earphone core (see transducer 24  and 26 in Fig. 1, 3 and 10) including  at least one driver  (transducer 24) for outputting sounds through at least two sound guiding holes (see driver 24 in Figs. 1, 3 and 10 to output sounds through at least two sound guiding holes 60a and 60b) for the purpose of providing an off-ear headphones and capable of minimizing sound propagation outside the user’s space or minimizing  sound radiation by using guiding holes/tubes 60a, 60b, paragraph 0040.
              Thus, it would have been obvious  to one of ordinary skill in the art at the time the invention was effectively filed to modify  the earphone core in the apparatus of Mehra based on the teaching of Karkkainen et al. by using the earphone core (see transducers 24 and 26) including the at least one acoustic driver  (see driver/transducer 24) for outputting sounds through at least two sound guiding holes (see holes 60a, 60b as the at least sound guiding holes) in order to obtain an alternative apparatus having an off-ear headphones and capable of minimizing sound propagation outside the user’s space or  minimizing sound radiation by using sound guiding tubes 60a, 60b.
              Regarding claim 23, see the status information of the user detected by unit 160 in Fig. 2 of Mehra includes at least one of a location of the user, a gesture of the user, a direction that the user faces, an acceleration of the user, or a speech of the user (see direction of the gaze of the user detected unit 160 as the gesture of the user).
              Regarding claim 24, see unit 160 in Fig. 2 of Mehra which is interpreted as  the one or more sensors including at least one of a locating sensor, an orientation sensor, an inertial sensor, an audio sensor, and a wireless transceiver (see tracking unit 160 including light emitter and camera to detect orientation of the eyes as the orientation sensor, column 5, lines 56-67).
             Regarding claim 25, see  unit 160 in Fig. 2 of Mehra which is interpreted as  the one or more sensors to detect a point of interest (POI) that the user is proximate to or facing towards (see unit 160 to detect direction of gaze of the user as  of the  point of interest (POI) that the user is proximate to or facing towards).
            Regarding claim 26 see Fig. 2D, column 6, line 29 to column 7, line 27,  of Mehra which discloses  the at least one acoustic driver (180) to output sound based on the detected status information of the user (direction of gaze of the user detected by unit 160), the controller (282) is further configured to determine an audio message related to the POI (see processor 208 to determine an audio message related to the POI by filtering or canceling out sound from other direction, column 6, line 40 to column 7, line 12), and cause the at least one acoustic driver (speaker 180) to replay the audio message (audio signal related to the direction of gaze of the user) upon the detection of the POI (direction of gaze of the user) by the one or more sensors (see processor 208 to process and determine the audio signal related to the gaze direction of the user, and output/transfer the audio signal to the speaker 180 for generating/playing audio signal, column 6, line 40 to column 7, line 33).
           Regarding claim 27, see unit 160 in Fig. 2 of Mehra to detect the direction of as the POI that is an entity corresponding to a geographic or virtual location (the direction of gaze of the user is an entity corresponding to the eye geographic).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra  and Karkkainen et al.  as applied to claim 22 above, and further in view of Chun et al. (KR 20170133754).
            Regarding claim 30,  Mehra  and Karkkainen et al., in combination, discloses all of limitation in claim 30 (see the 103 rejection applied to claim 22 above) except for use of the controller further configured to provide a virtual user-interface through which the user interacts with the acoustic output apparatus.
             Chun et al, according to Fig. 1, teaches the use of the processing unit  (130) having a virtual user-interface (virtual input interface) through which the user can interacts with the acoustic output apparatus (to determine/recognize operation command based on user's motion or gaze input, and the smart glass device is controlled based on the operation command (see page 4, paragraphs 1-3 of the English translation).
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the apparatus of Mehra modified by Karkkainen by provide the virtual user-interface through which the user can interacts, as taught by Chun et al., in order to obtain an alternative apparatus capable of controlling its operation with easier through an operation command using the virtual user-interface.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra  and Karkkainen et al.  as applied to claim 22 above, and further in view of Horii (US 20120300956).
            Regarding claim 32,  Mehra  and Karkkainen et al., in combination, discloses all of limitation in claim 30 (see the 103 rejection applied to claim 22 above) except for use of an active noise reduction module configured to generate, according to detected noise, an anti-noise acoustic signal to reduce the detected noise within the output sound.
               Horii, according to Fig. 4, teaches the use of an active noise reduction module (see controller 22d in Fig. 4 and paragraph 0045) configured to generate, according to detected noise (detected ambient noise), an anti-noise acoustic signal (sound wave in the opposite phase of the sound noise) to reduce the detected noise (ambient noise) within the output sound. 
              Thus,  it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the active noise reduction module, as taught by Horri, into the apparatus of Mehra modified by Karkkainen   in order to obtain an alternative apparatus capable of performing noise reduction and thereby to reduce noise within the output sound and thus output sound quality is improved. 
Allowable Subject Matter
Claims 28 and 33-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome the actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claims 28, 29, 31 and 33-41 are allowable over the prior art of record because the prior art of record including US 10,555,106 and/or US 20130051585, considered alone or in combination, as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 103 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fail to the following the claimed features.
              Claimed features recited in claim 28 including: the acoustic output apparatus of claim 26, wherein the POI is associated with a virtual audio marker to which the audio message is attached.

               Claimed features recited in claim 29 including: the controller coupled to a memory including a plurality of audio message or user data, and to cause the at least one acoustic driver to output sound based on the detected status information of the user, the controller is further configured to: determine an audio message from the memory based on at least one of the detected status information or the user data; and cause the at least one acoustic driver to replay the audio message.
               Claimed features recited in claim 31 including: the controller further configured to: determine one or more audio messages based on the detected status information; causing the acoustic output apparatus to display a plurality of zones via the virtual user-interface, each of the plurality of zones corresponding to one of the one or more audio messages; receive, from the user, a selection of a zone from the plurality of zones; and cause the at least one acoustic driver to replay an audio message corresponding to the zone.
               Claimed features recited in claim 33 including: the at least one acoustic driver includes a low-frequency acoustic driver that outputs sound from at least two first sound guiding holes and a high-frequency acoustic driver that outputs sound from at least two second sound guiding holes.
              Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 28, 29, 31 and 33.  Therefore, claims 28, 29, 31 and 33 would be allowable over the prior art of record, and dependent claims 34-41 are also allowable over the prior art of record for the same reason as their base claim 33.

                                                                 Cited References
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound apparatus having at least a speaker to output sound, and a sound guiding hole to direct the sound from the speaker to the ear of the user, and a processing unit to process sound to be supplied to the speaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688